Citation Nr: 1642344	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-27 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 23, 1997.  

3.  Entitlement to an initial evaluation in excess of 10 percent for PTSD on or after October 23, 1997.  

4.  Entitlement to an effective date prior to May 30, 1997, for the grant of service connection for PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the November 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from May 30, 1997, and a 10 percent evaluation effective from October 23, 1997.  In the November 2010 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation effective from November 25, 2009.

In a November 2015 statement, the Veteran's representative requested a hearing before the Board.  However, his representative later withdrew that request in a June 2016 statement.  There are no other hearing requests or requests to reschedule of record.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

In addition, the Veteran's representative submitted an August 2016 informal brief in which he raised the issue of entitlement to TDIU. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran was most recently afforded a VA examination in connection with his claim for an increased evaluation for PTSD in November 2011.  At that time, the examiner noted the lack of any mental health treatment; however, the treatment records in Virtual VA reflect ongoing treatment for PTSD through the VA Healthcare System, including prescription treatment with Bupropion and Zolpidem.  Similarly, the Veteran was most recently afforded a VA examination in connection with his claim for an increased evaluation for diabetes mellitus in August 2012.  However, since that time, the Veteran's representative argued in the August 2016 informal hearing presentation that his diabetes mellitus has increased in severity.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of his service-connected PTSD and diabetes mellitus.

Additionally, at the November 2011 VA PTSD examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  However, it is unclear as to whether these benefits are based on retirement or disability.  Therefore, on remand, the RO should obtain any available SSA records pertaining to possible disability benefits.  

Further, the Board notes that the Veteran's April 2010 notice of disagreement addressed both the disability ratings and effective date assigned for the grant of service connection for PTSD.  However, the RO's August 2012 statement of the case (SOC) only addressed the issue of entitlement to increased evaluations for the disability.  The RO has never issued a SOC for the the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Therefore, that issue must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

While on remand, the AOJ should also obtain any outstanding VA and private treatment records.  For example, the paper claim file includes VA treatment records dated from August 2009 to August 2010 for diabetes mellitus and routine healthcare.  The Virtual VA claims file also includes VA treatment records dated from January 2012 through August 2012, but only for the Veteran's PTSD.  Therefore, there may be treatment records available that are relevant to diabetes mellitus that are dated from January 2012 through August 2012, as well as for treatment of all health problems since August 2012.  The Veteran also seeks treatment outside the VA healthcare system, as he has submitted several private psychiatric evaluations.  While on remand, the Veteran should be provided the opportunity to authorize the release of any medical records pertaining to such treatment.  

Moreover, the record contains several documents that are written in Spanish.  Some of these documents have already been translated; however, two of these documents have not been translated.  Specifically, there is a medical evaluation of the Veteran's son received in October 1997 and a marriage certificate received in March 2011 that are written in Spanish.  On remand, these documents should be translated into English and then associated with the claims file.  

Finally, as discussed above, the August 2016 informal hearing presentation raises the issue of entitlement to TDIU.  Therefore, a remand is necessary to develop that claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC that addresses the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that this issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his PTSD and diabetes mellitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any records from Dr. R.T.S. (October 1997 psychiatric evaluation), Dr. M.J.P. (December 2006 through July 2007 psychiatric treatment), Dr. J.S. (August 2016 Disability Benefits Questionnaire), and Dr. T.R.M .(August 2016 medical opinion).  

The AOJ should also obtain any outstanding, relevant VA medical records, to include any outstanding records from the San Juan VAMC and Arecibo VA Outpatient Clinic for treatment since August 2010.  

4.  The AOJ should translate any documents of record that are in Spanish into English.  Both the original Spanish documents and the English translations should be associated with the claims file.  

While some of the documents in the claims file have already been translated from Spanish into English, the claims file still includes a medical evaluation of the Veteran's son received in October 1997 and a marriage certificate received in March 2011 that have yet to be translated from Spanish into English.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. 

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

7.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

